Citation Nr: 0214959	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  94-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for otitis 
externa, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for 
dermatophytosis of the legs and feet, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1996 and November 1996 
decisions of the Cleveland, Ohio, Department of Veterans 
Affairs (VA), Regional Office (RO).

Historically, in January 1996, the RO confirmed and continued 
the assigned 10 percent rating for otitis externa.  Notice of 
the decision was mailed to the veteran that same month.  In 
February 1996, the veteran, via his representative, disagreed 
with the assigned 10 percent rating for otitis externa, and 
in a separate February 1996 Statement In Support of Claim, 
the veteran filed an informal claim seeking an increased 
rating for the service-connected skin disorder.  A statement 
of the case was issued to the veteran in November 1996.  The 
statement of the case reflects that the 10 percent evaluation 
for otitis externa was continued, and the 10 percent 
evaluation for dermatophytosis of the legs and feet was 
continued.  The statement of the case addressed applicable 
law and regulations, and provided adequate reasons and bases 
for each determination.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the attached November 4, 1996, notification 
letter, the RO told the veteran that he had filed a notice of 
disagreement with its action and a statement of the case was 
enclosed.  The RO also told the veteran that to complete the 
action he must file a formal appeal within the applicable 
time period.  No distinction in the procedural stature of any 
issue was made.  By written correspondence received on 
December 30, 1996, within the 60-day time period after the 
issuance of the statement of the case, the veteran disagreed 
with the assigned 10 percent evaluations for otitis externa 
and dermatophytosis of the legs and feet.  The veteran's 
statements clearly met the criteria of 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2002).  Accordingly, the veteran perfected 
an appeal for an increased rating for otitis externa and, 
regarding the skin disorder, given the unique procedural 
development associated with this claim, when viewing the 
matter in the light most favorable to the veteran and the 
mandates of judicial efficiency, the veteran also perfected 
an appeal for the skin disorder claim.  In October 1997, the 
Board remanded the claims to obtain additional development.  
While the claims were not certified for appellate review, the 
Board notes that the certification of appeal is used for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction over an issue.  
38 C.F.R. § 19.35 (2002).  The matters on appeal are as 
stated on the title page.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.

2.  Regarding otitis externa, neither the old nor the new 
criteria are more favorable to the veteran's claim.  

3.  The maximum rating of 10 percent has already been 
assigned; the veteran's disability is not productive of 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the regular 
rating schedule.

4.  Regarding dermatophytosis of the legs and feet, neither 
the old nor the new criteria are favorable to the veteran's 
claim.

5.  The veteran's disability is manifested by intermittent 
itching and burning; it is not productive of constant 
exudation or itching, extensive lesions, or marked 
disfigurement, nor is it productive of dermatitis or eczema 
covering an area of 20 to 40 percent of the entire body; 20 
to 40 percent of exposed areas affected; or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for otitis externa have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.7, Part 4, 
Diagnostic Code 6210 (in effect prior to and subsequent to 
June 10, 1999). 

2.  The criteria for an increased rating in excess of 10 
percent for dermatophytosis of the legs and feet have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.118, Diagnostic Code 7806 (2001); 67 Fed. Reg. 
49,590-49,599 (August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
these claims under the VCAA.  Rating decisions, a statement 
of the case, supplemental statements of the case, and VA 
letters to the veteran, apprised him of the law applicable in 
adjudicating the appeal, the reasons and bases for the VA 
decisions, and the information and evidence needed to 
substantiate the claims.  Specifically, in compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), an August 
31, 2000 supplemental statement of the case and a RO letter 
dated December 15, 2000 apprised the veteran of the 
development the VA would attempt to perform, and the evidence 
the veteran needed to provide.  There is no indication that 
this correspondence was returned as undeliverable.  
Additionally, in September 2002, the veteran was informed of 
the new regulations pertaining to the schedule of rating for 
skin disabilities.  In response, he replied that he had no 
additional evidence to submit.  As such, the Board finds that 
the correspondence satisfied VA's duty to notify the veteran 
of the information and evidence necessary to substantiate his 
claims.

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran and it appears that all 
such evidence has been obtained and associated with the 
claims folder.  The evidence includes VA and private medical 
reports since service, and VA examination reports pertaining 
to the veteran's disabilities.  It is acknowledged that the 
veteran indicated that he applied for Social Security 
Administration (SSA) disability benefits, and that those 
reports are not of record.  However, the record shows that 
the veteran attributed his disability to his service-
connected PTSD.  (See April 11, 1999 VA Form 21-4142).  For 
the issues on appeal, the veteran has not identified any 
outstanding evidence which could be used to support these 
claims.  Further, as previously noted, contemporaneous VA 
medical reports are of record.  Delaying appellate review is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  Accordingly, the Board is of the opinion that VA has 
met its duty to assist the veteran in the development of this 
appeal and there is no need for further development.  

The Board finds that all information and evidence have been 
developed to the extent possible and that no prejudice will 
result to the veteran by the Board's consideration of this 
matter.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The veteran seeks increased ratings for otitis externa and 
dermatophytosis of the legs and feet.  Under the laws 
administered by VA, disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
the evidence of record pertaining to the veteran's medical 
history.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical history and findings pertaining 
to his disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2001).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Otitis externa

In August 1972, the RO granted service connection for otitis 
externa rated as noncompensably disabling.  The 
noncompensable evaluation was increased to 10 percent in July 
1992.  In August 1995, the veteran filed an informal claim 
seeking an increased rating.  The veteran, in essence, 
contends that he receives treatment on a regular basis for 
recurrent ear infections.

Prior to June 10, 1999, the schedule for rating disabilities 
of the ears provided a 10 percent rating for disease of the 
auditory canal with swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  38 C.F.R. § 4.87a, Diagnostic Code 6210 
(effective prior to June 10, 1999).  

Effective June 10, 1999, the Secretary amended the schedule 
for rating disabilities of the ears.  However, with regard to 
Diagnostic Code 6210, the name of the diagnostic code was 
merely redesignated as "chronic otitis externa;" otherwise, 
no substantive changes were made.  The amended regulation 
provides a 10 percent rating for chronic otitis externa with 
swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment.  38 C.F.R. 
§ 4.87, Diagnostic Code 6210.  

As previously noted, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress or the Secretary provided otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Here, neither the old nor 
the new regulation is more favorable to the veteran's claim.

After considering applicable law and regulations in 
conjunction with the pertinent evidence of record, the Board 
finds that the criteria for a rating in excess of 10 percent 
for otitis externa have not been met.  The relevant evidence 
has been reviewed and considered.  

Medical reports from Kaiser Permanente show in September 1994 
the veteran received treatment for infected ears, bilateral 
mucous drainage, pressure sensation, and a sore throat.  
Examination revealed an injected edematous external auditory 
canal, bilaterally, left greater than right.  The discharge 
diagnoses included otitis externa, bilaterally.  In December 
1994, the veteran complained of bilateral ear drainage and 
noted a history of recurrent infections.  At the time, the 
veteran denied having pain.  On examination, the ears were 
edematous and reddened with drainage.  The discharge 
diagnosis was bilateral otitis externa.  A medical report 
dated in February 1995 shows continued complaints of pain.  

VA hospital and outpatient treatment reports dated from June 
1995 through October 1995 primarily show treatment for 
unrelated disorders but note chronic otitis externa.  

The veteran received a VA examination in July 1998.  The 
examination report shows the veteran reportedly complained of 
having three or four ear infections per year, with the last 
flare-up occurring in April.  The veteran also stated that he 
had been treated with multiple courses of antibiotic drops.  
He denied having decreased hearing, tinnitus, vertigo, 
lightheadedness, or dizziness.  Objective examination showed 
that the auricle was within normal limits; the external 
auditory canal was patent without any evidence of discharge; 
and the tympanic membrane, tympanum, and mastoid were within 
normal limits.  No active disease or infection of the middle 
or inner ear was present.  The diagnosis was chronic otitis 
externa.  After examination, the examiner opined there was no 
functional impairment or negative effect on the ability of 
the veteran to perform average employment in a civilian 
occupation.  

The veteran underwent another VA examination in December 
1999.  At that time, the examiner reported that the veteran's 
claims file and medical record had been reviewed.  Physical 
examination of the ears shows no deformity of the auricle and 
no tissue loss.  Examination of the external canal on the 
right showed no edema or scaling whereas the left ear had a 
small amount of wax build-up in the canal.  The tympanic 
membrane was normal; no discharge was detected; and the 
mastoids were normal on both sides.  The examiner reported 
that no active disease or infection in the middle or inner 
ear was present.  The diagnosis was auditory canal disease, 
stable.

VA outpatient treatment reports dated from 1998 to 2000 
contain a progress note dated in January 2000 showing that 
the veteran reportedly suffered from chronic otitis externa 
of the left ear.  The veteran described the disorder as being 
itchy and maintained that it drained at night.  Otherwise, no 
other problems were noted.  On examination, there was 
tenderness to tragus and edema of the external canal.  No 
adenopathy was noted.  The impression was left and right 
otitis externa.

As previously noted, the veteran's otitis externa is already 
rated as 10 percent disabling under Diagnostic Code 6210.  
This is the maximum percentage rating allowable for the 
service-connected disability, under both the old or the new 
criteria.  Accordingly, entitlement to an increased rating 
under this provision is not warranted. 

The Board has also considered other potentially applicable 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6200-6260.  
The veteran's disability is not productive of hearing 
impairment, a peripheral vestibular disorder, Meniere's 
syndrome, loss of auricle, malignant neoplasm of the ear, or 
tinnitus.  Accordingly, an increased evaluation under any of 
the aforementioned provisions is not warranted.

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, in 
this case, there is no evidence of an exceptional disability 
picture.  There is no evidence of frequent hospitalization or 
marked interference with employment that is exceptional so as 
to preclude the use of the regular rating criteria.  While 
the veteran indicates that he has applied for Social Security 
disability benefits, by his own admission the veteran 
acknowledges that the benefits were based on another non-
related disability.  Additionally, as detailed above, 
clinical findings attributable to the veteran's service-
connected otitis externa reflect that the disability has been 
essentially stable.  The Board also notes that the percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from 
injuries and their residual conditions in civil occupations.  
Generally, the degrees specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disabilities.  38 C.F.R. § 4.1 (2001).  
In 1998, the examiner found there was no functional 
impairment or negative effect on the ability to perform 
average employment in a civil occupation.  Therefore, 
referral for consideration of an increased evaluation on an 
extra-schedular basis is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).

Dermatophytosis of the legs and feet

In August 1972, the RO granted service connection for 
dermatophytosis of the legs, rated as noncompensably 
disabling.  In July 1992, the evaluation was increased to 10 
percent.  In February 1996, the veteran filed an informal 
claim, seeking an increased rating.  

Prior to August 30, 2002, dermatophytosis was rated analogous 
to scars, disfigurement, etc., on the extent of 
constitutional symptoms, physical impairment.  38 C.F.R. 
§ 4.119, Diagnostic Code 7813.  By history and currently, the 
veteran's skin disability has been evaluated under Diagnostic 
Code 7806.  Upon reviewing the veteran's symptoms, the Board 
finds that rating by analogy to the aforementioned code is 
both possible and appropriate under 38 C.F.R. § 4.20.

Under the old criteria, Diagnostic Code 7806 provided that 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area warranted a 10 percent 
evaluation; eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement warranted a 30 
percent evaluation; and eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant warranted 
a 50 percent evaluated.  

Under the new criteria, Diagnostic Code 7813 defines 
dermatophytosis as ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard area, 
tinea barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris).  The provision provides that the 
disability is to be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Code 7801, 
7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 
7806), depending upon the predominant disability.  

Diagnostic Code 7806 now provides a noncompensable rating for 
dermatitis or eczema over less than 5 percent of the entire 
body or less than 5 percent of the exposed area affected, 
and; no more than topical therapy required during the past 
12-month period.  A 10 percent rating requires dermatitis or 
eczema of at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  

A 30 percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  

Upon reviewing the aforementioned regulations and the 
evidence of record, the Board finds that neither the old nor 
the new criteria are more favorable to the veteran's claim.  
The veteran's dermatophytosis is not productive of eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  It is also not productive of 
dermatitis or eczema of 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, nor does the 
record establish that systemic therapy such as 
corticosteroids or other immunosuppressive drugs has been 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

While in February 1996, the veteran reported that his skin 
condition flared up, along the feet, legs, and crotch areas 
in the summer, VA outpatient treatment reports dated from 
1996 to early-1998 show treatment for unrelated disabilities.  
The reports do not reference dermatophytosis of the legs and 
feet. 

The veteran underwent a VA examination in July 1998.  On 
examination of the skin, the veteran reportedly experienced 
intermittent flares of a rash of the feet and groin area, 
primarily during the summer.  He described his symptoms as 
itching and burning, and reported that past treatment 
included Tetracycline, sodium chloride wash, sunbathing, and 
other various types of antifungal salves.  He stated that 
when he used the salves, including Loprox, his symptoms 
improved.  Examination of the groin revealed bilateral 
erythematous patches without scales, and examination of the 
feet revealed multiple yellow, thickened, and dystrophic 
toenails.  The soles of the feet had mild scales also.  KOH 
examination of the toenails was negative.  After examination, 
the examiner opined the veteran probably had onychomycosis 
that probably lead to recurrent bouts of tinea pedis and 
tinea cruris.  This would be responsible for the veteran's 
rashes of the groin and feet.  In an addendum, the examiner 
also reported that the veteran's rashes would not cause any 
significant impairment in functional ability or in a civilian 
employment environment.  It was also reported that the 
veteran denied having pain, but rather described burning and 
itching when the rash was active.  

VA outpatient treatment reports dated from 1998 to 2000 
contain a medical record dated in June 1998 showing the 
veteran was scheduled to receive renewed prescriptions of 
creams for "jungle rot".  At that time, the veteran 
reportedly had recurrent pruritic dermatitis of the groin and 
feet areas every year.  His symptoms were described minimal 
because he used the creams at the first sign of itching.  
Thereafter, the report references the veteran's complaints of 
pain associated with muscle aches due to overexercising.  An 
August 1998 general note reflects the veteran had an allergic 
reaction to Itroconazole versus adverse interaction with 
other medication, and an August 1998 dermatologic clinic 
progress note shows the veteran received follow-up treatment.  
At that time, even though the veteran reportedly had 
erythematous "hives" over his whole body, examination 
merely revealed slightly thickened toenails bilaterally.  The 
assessment was onychomycosis.  Thereafter, the outpatient 
treatment reports are silent with regard to any complaints of 
or treatment for dermatophytosis of the legs and feet. 

As previously noted, the criteria for a rating in excess of 
10 percent have not been met, under either the old or the new 
criteria.  The evidence fails to show that the veteran's 
clinical disability picture is productive of eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  From 1996 through early-1998 the medical 
reports do not reference the disability.  A June 1998 medical 
report shows that the veteran's symptoms of itching and 
inflammation were minimal, and he obtained relief by applying 
antifungal creams.  In July 1998, while objective examination 
revealed bilateral erythematous patches without scales and 
onychomycosis, the veteran reportedly only experienced 
intermittent itching and burning during the summer.  Further, 
VA outpatient treatment reports dated from late-1998 through 
2000 merely show that on one occasion in August 1998 the 
veteran received treatment for an allergic reaction to 
prescribed medication, and even at that time, the report 
merely noted onychomycosis.  Accordingly, the Board finds 
that the evidence fails to show symptoms consistent with 
constant exudation or itching, extensive lesions, or marked 
disfigurement of the groin area, legs or feet so as to 
warrant the assignment of a rating in excess of 10 percent 
under the old criteria.  

The medical evidence also fails to show that the veteran's 
disability picture is productive of dermatitis or eczema 
covering an area of 20 to 40 percent of the entire body; 20 
to 40 percent of exposed areas affected; or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  While the 
veteran received treatment for "hives" of the body in 
August 1998, the Board notes that his condition was "acute 
and transitory," as it occurred as secondary to an allergic 
reaction.  Thereafter, the report shows that the allergic 
reaction improved.  The medical evidence fails to show that 
the veteran's service-connected skin disorder covers 20 to 40 
percent of his body or covers an exposed area.  It also fails 
to show that the veteran uses corticosteroids or other 
immunosuppressive drugs.  The evidence shows that the veteran 
uses antifungal creams for intermittent rashes of the groin 
area and onychomycosis of the toenails.  In light of the 
foregoing, the criteria for a rating in excess of 10 percent 
under the new criteria have not been met.  

The Board further notes that the provisions of 
38 C.F.R. § 3.321 have been considered.  For this matter, 
there is no evidence of frequent hospitalization or marked 
interference with employment that is exceptional so as to 
preclude the use of the regular rating criteria.  In 1998, 
the examiner opined that the veteran's intermittent rashes 
would not cause any significant functional or occupational 
impairment.  Therefore, referral for consideration of an 
increased evaluation on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).



ORDER

An increased evaluation in excess of 10 percent for otitis 
externa is denied.  

An increased evaluation in excess of 10 percent for 
dermatophytosis of the legs and feet is denied.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

